DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 June 2022 has been entered.

 Response to Arguments
Claims 1-6, 9-12, 14-15, 17-18 and 33-35 are pending.  Claims 20-32 are withdrawn as being non-elected.
Regarding claim interpretation, the newly recited “microparticulate filtration system having an optional filter that is effective for filtration of microplastics” as claimed is an optional element, and all reference to the claimed filtration of microplastics is deemed optional and no longer required by the claim.  Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation (see MPEP § 2103(I)(C) and § 2173.05(h)(III)). 
At the outset, Examiner notes that Applicant’s request for rejoinder is denied because the non-elected apparatus claims do not qualify for rejoinder with the elected method claims.  Only upon election of apparatus claims may non-elected method claims be subject to rejoinder.  See paragraph 11 of the Restriction Requirement.
Regarding the rejections under § 112(a) and (b), these rejections are not clearly addressed in the instant Remarks and the amendment appears to create additional indefinite issues (see rejection below).
Applicant’s arguments with respect to claim(s) 1-6, 9-12, 14-15, and 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments in view of the amendment filed 12 June 2022, with respect to the rejection(s) of claim(s) 1-5, 7-12, and 15-19 under § 102 as being anticipated by BACK have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as indicated below.
Regarding Applicant’s argument on p. 9 of Remarks that “[d]iaphragm pumps are not known in washing machines”, Examiner disagrees and directs Applicant’s attention to the cited references in the PTO-892 (and in the § 103 rejection below) evidencing the known use of diaphragm pumps in the washing machine art.
Regarding Applicant’s arguments on pp. 9-11 relating to the filter of BACK, since Applicant has recited the filter as being “optional”, all arguments directed to the alternative language is rendered moot.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., various filter details not relied upon by the claims) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 Regarding the § 103 rejection of claims 6 and 14 over BACK and GIRONDI, it is noted that neither BACK nor GIRONDI are relied upon for the teaching of a diaphragm pump.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further compares the prior art pumps to the claimed pump in terms of various pump characteristics not recited in the claims nor relied upon in the teachings of GIRONDI.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite a sensor device “in terms of volume of the liquid effluent”.  However, this is considered new matter as the disclosed sensor device is described in the original disclosure as a “sensor device that measures presence, pressure or rate of flow”.  Clarification and correction are required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 9-12, 14-15, 17-18, and 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In amended claim 1, it is unclear what is meant by establishing the continuous high-pressure state “based at least in part on a signal”.  Is this a signal from a sensing device?  Or a programmed controller?  Or the users themselves?  The claim lacks a source of the claimed signal.  Clarification and correction is required.  It is further noted that the current amendment of claim 1 from “pressure signal” to the broader “signal” raises further indefinite issue as it is unclear what type of “signal” is relied upon for establishing the claimed high-pressure state.
In amended claim 1, the claim now recites “a microparticulate filtration system having an optional filter…” which renders the claim indefinite.  If the filter is optional, how can the filtration system perform a filtering operation when the filter is not present?
In claim 1, the recitation “wherein the amount is based at least in part on a first aspect of the pumping device and/or microparticulate filtration system” is indefinite because it is unclear what Applicant intends.  The recitation being “based” on “a first aspect” remains vague and indefinite, and does not particular point out and distinctly claim the invention.  Applicant’s amendment to clarify the “first aspect” being “pressure and/or flow rate” is noted, however, this still does not clarify what active step of the method is being claimed.  The claim now basically recites that an amount of fluid is based on a pressure and/or flow rate, however, this appears to be more of a characteristic of the fluid rather than an active step in the claimed filtering method.  It is not understood what basing the amount of fluid on a pressure and/or flow rate achieves with respect to directing fluid through a filter.
Is this amount of liquid based on a sensor, inputted signal, or other source?  What “aspect” of the pumping device and/or filtration system is being used in this active method step?  What is the purpose of the “threshold”, is there a result affected by achieving said threshold?  Clarification and correction is required.  Isn’t an amount of fluid generally relative to the pressure and/or flow rate of a system?  What does this have to do with the active step of filtering?  Clarification and correction are required.
Claim 1 recites “a microparticulate filtration system” twice.  Correction is required for antecedent basis by amending the second recitation to “the microparticulate filtration system” or renaming the second system.
Claim 2 recites the limitation "the continuous high-pressure state" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, it is unclear if Applicant is reciting another pumping device separate from the recited pumping device of claim 1 or simply the same pumping device.  If claim 8 recites the same pumping device, the claim would fail to further limit the previously recited pumping device of claim 1.  Clarification and correction are required.
Claim 11 recites the limitation "the high-pressure state" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 11, line 3 recites “a continuous high-pressure state” and then subsequently “the high-pressure pressure state”.  Correction for proper antecedent basis is required.
Claim 12 recites “a pumping system” while claim 1 recites “a pumping device”.  It is unclear whether these are the same or different pumps.  Clarification and correction is required as to their relationship.

Regarding claims 33 and 34, it is unclear what is being referenced as being “capable of filtering…”  What element in claim 1 is being referenced by these capabilities?  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 9, 11-12, 15, 17-18, and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,868,937 to BACK et al. (“BACK”) in view of US 2005/0183208 to SCHEPER et al. (“SCHEPER”) or US 2004/0025368 to GERLACH et al. (“GERLACH”).
Regarding claims 1-5, 9-12, and 15-19, BACK (in Figs. 1, 6, and associated text) discloses a method for filtering microplastics from liquid effluent of a washing machine having an outer tub (note clothes washer in Figs. 1 and 6, which may be a conventional top loaded or front loaded washer which inherently includes an outer tub; also note washing of synthetic fiber laundry in col. 6, ll. 29-31, which is a source of microplastics in washing machines), the method compromising:
collecting the liquid effluent from the output of the outer tub of the washing machine (see step 4 in col. 6; note water effluent pumped from pump 5 into collecting vessel 3); 
establishing a high-pressure state to at least a portion of collected liquid effluent by a pumping device, based at least in part on a signal (note pumps 5 and 1 establish high-pressure to microfilters 6 and 2); and
directing an amount of high-pressure liquid effluent by a pumping device having a diaphragm construction (see use of pump “as in common operation of domestic or commercial washing machines” in col. 6, ll. 43-45) through a microparticulate filtration system (6 or 2 above) that is effective for filtration of microplastics (note the claimed “having an optional filter that is effective for filtration of microplastics” is recited as optional and therefore not required by the apparatus claim; also note the microparticulate filtration of BACK would readily filter microplastics), wherein the amount is based at least in part on a first aspect of the pumping device and/or a microparticulate filtration system the first aspect selected from pressure and/or flow rate of the device or system, thereby filtering microplastics from the liquid effluent of the washing machine (note the filtering is optional given the optional filter; also note that given the indefinite issues above, an “amount” of high-pressure liquid effluent in BACK to filter the liquid effluent being filtered, and said threshold amount based on the microparticulate filtration system of BACK in order to function as designed; also note the filtration system performance based on type of filter membrane and operating parameters such as “flow rates and pressures” at col. 7, ll. 18-22),
wherein the high-pressure state is at least about 3.2 psi, wherein the high-pressure state is no greater than about 40 psi (note filtration pressures of about 10-20 psi in col. 3, ll. 37-42 and 5-10 psi in col. 7, ll. 12-15),
wherein the washing machine comprises the pumping device (see pumping device 5 in Fig. 1),
wherein the pumping device is separate from the washing machine (see pump 1 in Fig. 1),
wherein microplastics from collected liquid effluent are separated and removed by the microparticulate filtration system (note the filtering is optional given the optional filter; also note removal of particulates greater than 25 microns in col. 7, ll. 39-50),
wherein flow of the collected liquid effluent is regulated by a management system comprising a relay (note various valves/supply lines in Fig. 1, which read on a management system for regulating; also note electronic controls in col. 7, ll. 51-62),
comprising using a management system that directs collected liquid effluent from an accumulation device, raising the collected liquid effluent to a continuous high-pressure state, and directing the high-pressure pressure state liquid effluent through the microparticulate filtration system (note valve 4 and associated lines to filter 2 from pump 1 and accumulation device 3; also note previous teaching of pressure for the system; also note control via electronic control sin col. 7, ll. 51-62),
the collected liquid state fluid has a specific pressure or flow rate value is determined based at least in part on a second aspect of the pumping device that is optionally of a pumping system and/or the microparticulate filtration system, the second aspect of the pumping device selected from pressure and/or flow rate of the device or system that is not selected in the first aspect (note “optionally” is alternative language for of a pumping system or microparticulate filtration system; also note electronic controls of valves and pump in col, 7, ll. 52-64),
wherein an accumulation device (3 or 15) is provided that includes an accumulator tank or the outer tub,
wherein the method involves storing at least a measured portion of the liquid effluent, while delaying the liquid effluent from leaving an accumulation device (note operation of various valves for supplying and draining accumulation device 3 or 15, which reads on storing and delaying liquid effluent as claimed),
wherein the collected liquid effluent is collected by-way-of a hose or other hollow transport device (note various hollow supply lines in Figs. 1 and 6),
wherein microplastics within the washing machine's liquid effluent discharge are collected and removed from the liquid effluent by a filtration system (manifestly, washing of synthetic laundry produces microplastics, and the recirculation of the liquid effluent through the microfilter(s) of BACK effectively collect and remove such particulates from the liquid effluent).

BACK discloses the claimed invention including directing high-pressure liquid by a pumping device through a microparticulate filtration system as claimed.  BACK further teaches the use of a pump “as in common operation of domestic or commercial washing machines” in col. 6, ll. 43-45, but BACK does not expressly disclose the use of a diaphragm pump.  However, it is old and known in the washing machine art to apply conventionally known pumps to move pressurized fluids, such as a diaphragm pump.  For instance, SCHEPER teaches various types of pumps usable of pumping fluid, such as diaphragm pumps (SCHEPER at ¶ [0077]).  GERLACH also teaches pressurized fluid through via conventional pumps such as a diaphragm pump (GERLACH at ¶ [0080].
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to substitute the pump type of BACK with any conventional type pump, such as the diaphragm pump taught in SCHEPER or GERLACH, to yield the predictable results of pressurized fluid flow in a washing machine.
Moreover, because both BACK and SCHEPER/GERLACH teach moving washing machine fluid using pressure from pumps, it would have been obvious to one skilled in the art to substitute one known pump configuration for the other to achieve the predictable result of moving pressurized fluid in a washing machine.
Regarding claims 33-35, these features are directed to the filter which is recited as optional in claim 1.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over BACK in view of SCHEPER or GERLACH, as applied to claims 1 and 11 above, and further in view of US 2022/0008845 to GIRONDI.
BACK, SCHEPER, and GERLACH, supra, disclose the claimed invention including collecting liquid effluent to be microfiltered.  BACK discloses measurements to determine parameters of the liquid effluent but does not expressly disclose use of a sensor device for measuring or detecting such parameters.  GIRONDI teaches an art-related filter system in which a pressure sensor 80 is used to measure water pressure in the filtration or management system to monitor pressures of the system and determine whether the filter needs replacing (see GIRONDI at ¶ [0070]).  
Therefore, the position is taken that it would have been obvious at the time of effective filing to provide the filtration system of BACK in view of SCHEPER or GERLACH with a pressure sensor, as taught in GIRONDI, to yield the predictable results of monitoring pressure/volume in a microparticulate filtration system to determine a clogged filter.  It is noted that in light of the new matter rejection, the claim is construed to read on a pressure sensor as described in Applicant’s original disclosure as filed, which one having ordinary skill in the art would readily be able to calculate a flow amount based on a pressure measurement (such being generally within the knowledge and skill of one having ordinary skill in the art).
Regarding claim 14, BACK teaches the configuration the filtration system resides at least partially outside the washing machine.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over BACK in view of SCHEPER or GERLACH, as applied to claim 1, and further in view of US 2020/0248351 to MONSRUD et al. (“MONSRUD”).
The combination of BACK and SCHEPER or GERLACH, supra, disclose the claimed invention including controlling collected liquid effluent to a pump by regulating a management (control) system, but none of the cited reference recite use of a relay.  However, it is old and known to apply relays to pump control systems in the washing machine art to control pump operations and other advantages, such as energy-saving features (see ¶ [0024] of MONSRUD).
Therefore, the position is taken that it would have been obvious at the time of effective filing to provide the pump management system of BACK in view of SCHEPER or GERLACH with a relay, as taught in GIRONDI, to yield the predictable results of controlling a pump operation or for energy-saving purposes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711


/Joseph L. Perrin/Primary Examiner, Art Unit 1711